PITTMAN, Judge.
This court affirmed, without an opinion, the judgment of the Baldwin Juvenile Court awarding K.S.B. custody of her daughter. D.B. v. K.S.B. (No. 2150850, Feb. 3, 2017), 241 So. 3d 669 (Ala. Civ. App. 2017) (table). This court's judgment *764has been reversed, and the cause remanded, by the Alabama Supreme Court. Ex parte D.B., 255 So.3d 755 (Ala. 2017). On remand to this court, and in compliance with the supreme court's opinion, the judgment of the juvenile court is reversed, and the cause is remanded for the entry of a judgment consistent with the supreme court's opinion.
REVERSED AND REMANDED.
Thompson, P.J., and Thomas, Moore, and Donaldson, JJ., concur.